DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ANDRE D. MACK,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D17-2872

                         [November 16, 2017]

   Appeal of order denying rule 3.853 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Samantha Schosberg
Feuer, Judge; L.T. Case No. 50-2012-CF-013273-AXXX-WB.

  Andre D. Mack, Live Oak, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, TAYLOR and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.